IN THE
              ARIZONA COURT OF APPEALS
                            DIVISION TWO


                        CARLTON AKI STANT,
                         Plaintiff/Appellant,

                                  v.

         THE CITY OF MARICOPA EMPLOYEE MERIT BOARD,
                     AN ADMINISTRATIVE BODY;
                 KEVIN P. EVANS, IN HIS CAPACITY
     AS CITY MANAGER FOR THE CITY OF MARICOPA, ARIZONA;
  ANN JOY NAPOLITANO, IN HER OFFICIAL CAPACITY AS A MEMBER OF
          THE CITY OF MARICOPA EMPLOYEE MERIT BOARD;
  MICKI SCHROEDER, IN HER OFFICIAL CAPACITY AS A MEMBER OF THE
            CITY OF MARICOPA EMPLOYEE MERIT BOARD,
                       Defendants/Appellees.

                       No. 2 CA-CV 2013-0089
                       Filed February 25, 2014

          Appeal from the Superior Court in Pinal County
                        No. CV201100737
            The Honorable Gilberto V. Figueroa, Judge

                            AFFIRMED


                             COUNSEL

Aiken Schenk Hawkins & Ricciardi P.C., Phoenix
By Alfred W. Ricciardi, James M. Cool, and Erin R. Ford
Counsel for Plaintiff/Appellant

Jackson Lewis LLP, Phoenix
By Justin S. Pierce and Victoria Torrilhon
Counsel for Defendants/Appellees
         STANT v. CITY OF MARICOPA EMP. MERIT BD.
                     Opinion of the Court


                              OPINION

Judge Eckerstrom authored the opinion of the Court, in which
Presiding Judge Kelly and Judge Espinosa concurred.


E C K E R S T R O M, Judge:

¶1          Appellant Carlton Stant challenges the superior court’s
judgment affirming the termination of his employment by the
Maricopa Police Department (“the department”) and the decision
upholding that action by appellees, the City of Maricopa Employee
Merit Board (“the board”) and the city manager of Maricopa (“the
city”). We affirm for the reasons that follow.

                   Factual and Procedural Background1

¶2          In May 2010, the department launched an internal
affairs investigation into whether a certain police officer had
circumvented the chain of command by sending an e-mail to the city
council. Stant was a sergeant at the time, and he was also the direct
supervisor of the officer being investigated. When a detective


      1We   note that in lieu of proper citations to the record as it is
numbered pursuant to Rule 11(a)(2), Ariz. R. Civ. App. P., the
appellees’ answering brief refers to arbitrarily numbered “exhibits”
appended thereto, with a conversion table provided in a separate
section labeled an “index.” We disapprove of this practice, even
when it is motivated by a concern for this court’s convenience. See
Delmastro & Eells v. Taco Bell Corp., 228 Ariz. 134, n. 2, 263 P.3d 683,
686 n.2 (App. 2011). The efficiency of our court is promoted by the
uniform, standard record citations that are afforded by Rule 11 and
required by Rule 13(a)(4) and (6), Ariz. R. Civ. App. P., in those
sections of a brief containing facts and arguments. See Ariz. R. Civ.
App. P. 13(b) (imposing same citation requirements for answering
and opening briefs). Parties are not free to disregard or modify
these rules.


                                   2
         STANT v. CITY OF MARICOPA EMP. MERIT BD.
                     Opinion of the Court

interviewed Stant about his knowledge of the officer’s actions, Stant
refused to answer questions regarding the investigation.

¶3            Pursuant to the department’s Operations Order
3.19(3)(B)(2), an officer who is a witness to misconduct “must
cooperate with the administrative investigation.”          Stant later
testified he was very familiar with this order. The chief of police
listened to a recording of Stant’s interview with the detective and
determined that Stant’s refusal to cooperate set a “terrible example”
and represented a serious violation of department policy, especially
in light of his rank and his role as a supervisor. The chief noted that
within the prior year Stant had committed other infractions that had
resulted in a written reprimand, a ninety-day probationary period, a
one-day suspension without pay, and a forty-hour suspension
without pay, yet he had failed to benefit from those measures. The
chief therefore concluded termination was the appropriate
disciplinary measure, and he ended Stant’s employment on June 18,
2010.

¶4          Stant appealed his termination to the board. Pursuant
to Maricopa Personnel Policy (“MPP”) § 2.3.5(a), the board is
charged with determining, by a preponderance of the evidence,
“whether the action appealed was made in good faith for cause.”2
The board makes advisory findings for the city manager, who holds
final decision-making authority.     MPP § 2.3.5(b)–(d).    After
conducting an evidentiary hearing, the board concluded that Stant
had violated department policy, the disciplinary measure was

      2As   the appellees point out, A.R.S. § 38-1104(A), which states
that a law enforcement officer may be disciplined only for “just
cause,” was not in effect when Stant was terminated by the
department. See 2010 Ariz. Sess. Laws, ch. 75, § 1. Stant has not
argued that § 38-1104 applies to his case. We further note that no
provisions of this statute—including § 38-1104(D), which grants
certain discharged officers a “hearing de novo” in the superior
court—have been given retroactive application. See A.R.S. § 1-244
(“No statute is retroactive unless expressly declared therein.”); 2012
Ariz. Sess. Laws, ch. 356, § 1 and ch. 355, § 5; 2011 Ariz. Sess. Laws,
ch. 244, § 1 and ch. 208, § 1.


                                  3
         STANT v. CITY OF MARICOPA EMP. MERIT BD.
                     Opinion of the Court

appropriate, and the termination was done in good faith for cause.
The city upheld the termination, and Stant sought further review in
the superior court pursuant to A.R.S. § 38-1004. The court
determined the record supported the action of the department as
well as the findings and decisions of the board and city. Stant filed a
timely notice of appeal to this court following the entry of judgment.

                              Jurisdiction

¶5            Our independent duty to confirm our jurisdiction
requires that we discuss the basis for the present appeal. See
Anderson v. Valley Union High Sch., Dist. No. 22, 229 Ariz. 52, ¶ 2, 270
P.3d 879, 881 (App. 2012). In civil matters, “a right to appeal exists
only when that right is specifically given by statute.” Pima County v.
State Dep’t of Rev., 114 Ariz. 275, 277, 560 P.2d 793, 795 (1977); accord
S. Cal. Edison Co. v. Peabody W. Coal Co., 194 Ariz. 47, ¶ 16, 977 P.2d
769, 774 (1999). If no statute provides such a right, an appellate
court lacks jurisdiction to consider the issues raised on appeal. Musa
v. Adrian, 130 Ariz. 311, 312, 636 P.2d 89, 90 (1981).

¶6           Here, as noted above, Stant challenged the decision of
the board and city by seeking a writ of certiorari in the superior
court pursuant to § 38-1004. This proceeding is designated a
“statutory special action” by Rule 1(b), Ariz. R. P. Spec. Actions. See
Rash v. Town of Mammoth, 233 Ariz. 577, ¶ 2, 315 P.3d 1234, 1235
(App. 2013).

¶7            Contrary to Stant’s assertion, his appeal to this court is
not authorized by A.R.S. § 12-2101, which is sometimes referred to
as the “general statute governing appeals.” S. Cal. Edison Co., 194
Ariz. 47, ¶ 16, 977 P.2d at 774. Because an action under § 38-1004
provides the superior court only a limited review of a prior
determination, see Woerth v. City of Flagstaff, 167 Ariz. 412, 417, 808
P.2d 297, 302 (App. 1990); Pima County v. Pima Cnty. Law Enforcement
Merit Sys. Council (Klein), 128 Ariz. 62, 64, 623 P.2d 851, 853 (App.
1980); Justice v. City of Casa Grande, 116 Ariz. 66, 67, 567 P.2d 1195,
1196 (App. 1977), the proceeding does not “originat[e]” or
“commence[]” in the superior court within the meaning of A.R.S.




                                   4
         STANT v. CITY OF MARICOPA EMP. MERIT BD.
                     Opinion of the Court

§§ 12-120.21(A)(1) and 12-2101(A)(1), respectively.3 But see Rash, 233
Ariz. 577, ¶ 3, 315 P.3d at 1235 (listing § 12-2101(A)(1) among
alternative grounds for appellate jurisdiction); Crouch v. Justice of
Peace Court of Sixth Precinct, 7 Ariz. App. 460, 463-64, 440 P.2d 1000,
1003-04 (1968) (suggesting certiorari action originates or commences
in superior court). As our supreme court has explained when
discussing its own jurisdiction,

             If [a] proceeding . . . ‘originates’ before any
             board, officer, or tribunal other than a
             court, and has been before the superior
             court for the purpose of a review of such
             prior determination and not for the
             purpose of an original inquiry into and
             determination of the rights of the
             petitioner, an appeal from the decision of
             the superior court does not lie to this court,
             unless some special statute gives one.

Smith v. Trott, 36 Ariz. 166, 171, 283 P. 726, 728 (1930).

¶8           The specific language in § 12-2101(A)(1) authorizing
appeals from actions “commenced in a superior court, or brought
into a superior court from any other court” refers to cases brought in
the superior court by a process other than appeal. Anderson, 229
Ariz. 52, ¶ 3, 270 P.3d at 881-82; cf. Duncan v. Truman, 74 Ariz. 328,
331, 248 P.2d 879, 881-82 (1952) (noting lack of jurisdiction over de
novo appeal in superior court). A proceeding under § 38-1004 is a

      3 Section 12-120.21(A)(1) states that the court of appeals has
“[a]ppellate jurisdiction in all actions and proceedings originating in
or permitted by law to be appealed from the superior court, except
criminal actions involving crimes for which a sentence of death has
actually been imposed.” Section 12-2101(A)(1) provides that “[a]n
appeal may be taken to the court of appeals from the superior court
. . . [f]rom a final judgment entered in an action or special
proceeding commenced in a superior court, or brought into a
superior court from any other court,” except for certain forcible
entry and detainer actions.


                                    5
         STANT v. CITY OF MARICOPA EMP. MERIT BD.
                     Opinion of the Court

type of appeal. Although § 38-1004(A) describes a law enforcement
officer as having a “determination of the [merit system] council
reviewed upon writ of certiorari in the superior court,” § 38-1004(C)
alternatively describes an aggrieved officer as “appeal[ing] to court
the decision of the merit system or civil service plan appeals board,
or of the city or town council.” Section 38-1003(6)(b), A.R.S.,
likewise characterizes the action as an “appeal . . . provided in § 38-
1004.” In Him Poy Lim v. Duncan, our supreme court observed that
the designation of a “proceeding in the superior court as an appeal” is
conclusive evidence that it is not “commenced” there. 65 Ariz. 370,
372, 181 P.2d 357, 358, 359 (1947).

¶9           In short, both the substance and the language of these
statutes confirm that the superior court was “functioning in an
appellate capacity for jurisdictional purposes.” Anderson, 229 Ariz.
52, ¶ 4, 270 P.3d at 882. Accordingly, in the absence of a statutory
right to appeal beyond the superior court, we would not have
appellate jurisdiction to consider the matter here. Cf. Sarwark v.
Thorneycroft, 123 Ariz. 1, 4, 596 P.2d 1173, 1176 (App.) (holding
judicial review of administrative decision limited to superior court
by specific statutory procedure), approved, 123 Ariz. 23, 597 P.2d 9
(1979).

¶10          Contrary     to    Stant’s    contention     below,     the
Administrative Review Act (“ARA”), A.R.S. §§ 12-901 through 12-
914, is inapposite, because this case concerns the disciplinary
decisions of a municipality and its police department. The ARA
does not apply to municipal corporations or their agencies. Rash,
233 Ariz. 577, ¶ 11, 315 P.3d at 1238; see Woerth, 167 Ariz. at 416-17 &
416 n.4, 808 P.2d at 301-02 & 301 n.4. Stant also incorrectly relies on
Maricopa County Sheriff’s Office v. Maricopa County Employee Merit
System Commission (Juarez), 211 Ariz. 219, 119 P.3d 1022 (2005), as
precedent for appellate jurisdiction here. That case concerned an
appeal by an officer employed as a civil servant of a county, for
whom a right of appeal is specifically provided by A.R.S. §§ 11-
356(G) and 12-913. See Juarez, 211 Ariz. 219, ¶¶ 1, 8, 119 P.3d at 1023-
24.

¶11        A right of appeal to this court is nevertheless provided
by law. Section 12-2007, A.R.S., allows an appeal from a superior

                                   6
         STANT v. CITY OF MARICOPA EMP. MERIT BD.
                     Opinion of the Court

court’s judgment in an action under our general certiorari statutes,
A.R.S. §§ 12-2001 through 12-2007. In Walker v. Burr, 73 Ariz. 129,
130, 133, 238 P.2d 950, 951, 953 (1951), our supreme court held that
the provision now codified as § 12-2007(C) 4 permits a law
enforcement officer who has been discharged to appeal a merit
council’s decision beyond the superior court. In addition, a right of
appeal to this court is recognized or implicitly provided by § 38-
1004(B)(2) and (C)(2). These subsections require an award of costs
and attorney fees to be suspended if a certain party “appeals the
decision of the court.” Id. 5 In keeping with our precedents, we
therefore conclude we have jurisdiction over the present appeal
because the proceeding is one “permitted by law to be appealed
from the superior court” under § 12-120.21(A)(1). See Rash, 233 Ariz.
577, ¶ 3, 315 P.3d at 1237 (listing § 12-120.21(A)(1) among grounds
for jurisdiction).

¶12          Because § 38-1004 creates a statutory special action and
a right of appeal to this court, our jurisdiction is mandatory rather
than discretionary, see State v. Buhman, 181 Ariz. 52, 54, 887 P.2d 582,
584 (App. 1994); Circle K Convenience Stores, Inc. v. City of Phoenix, 178
Ariz. 102, 103, 870 P.2d 1198, 1199 (App. 1993), and our special

      4The  Arizona legislature adopted the Arizona Revised Statutes
in 1956, 1956 Ariz. Sess. Laws 3d Spec. Sess., ch. 3, § 1, but the
legislature instructed the commission charged with codifying the
statutes that it should not “undertake to make any change of
existing laws.” 1955 Ariz. Sess. Laws, ch. 1, § 1.
      5We    recognize that the precise statutory basis for the present
appeal is somewhat unclear, because certiorari in the superior court
is available under § 12-2001 only when “there is no appeal,” yet
§§ 38-1003(6)(b) and 38-1004(B)(2) and (C)(2) now describe the
superior court’s review as an “appeal.” In any event, the same
situation was presented by the statutes in Walker, 73 Ariz. at 132-33,
238 P.2d at 953. And we believe that any doubt caused by the
inconsistent language in §§ 38-1003 and 38-1004 concerning appeals
and certiorari “should be resolved in favor of the right to appeal.”
State v. Inspiration Consol. Copper Co., 20 Ariz. 503, 512, 181 P. 955, 959
(1919) (Baker, J., concurring).


                                    7
         STANT v. CITY OF MARICOPA EMP. MERIT BD.
                     Opinion of the Court

action jurisdiction under § 12-120.21(A)(4) is inapplicable. See State
ex rel. Hance v. Ariz. Bd. of Pardons & Paroles, 178 Ariz. 591, 595, 875
P.2d 824, 828 (App. 1993) (noting subsection (A)(4) designed to
provide “special action jurisdiction in cases to which our appellate
jurisdiction does not extend”). Despite Stant’s suggestion, Rule 8,
Ariz. R. P. Spec. Actions, does not provide a substantive basis for an
appeal. See State ex rel. Neely v. Rodriguez, 165 Ariz. 74, 76, 796 P.2d
876, 878 (1990). That rule simply gives our court procedural
flexibility to expedite our review of a superior court’s special action
decision, either by processing the case as an ordinary appeal, a
modified appeal, or a special action within this court. See Ariz. R. P.
Spec. Actions 8(a) & bar committee note. Because the parties have
not moved to expedite the matter here, the present appeal is
governed by the provision in Rule 8(a) that provides: “A decision of
a Superior Court . . . shall be reviewed by appeal where there is an
equally plain, speedy, and adequate remedy by that means.”

                               Discussion

¶13          As to the merits of Stant’s appeal, we turn first to the
applicable standard of review, which the parties dispute, and the
procedural context of the case. As a municipality with its own civil
service plan, Maricopa is generally exempt from the merit system
provisions of A.R.S. §§ 38-1001 through 38-1007, except as provided
in §§ 38-1004(C) and 38-1007. See Hamilton v. City of Mesa, 185 Ariz.
420, 424, 916 P.2d 1136, 1140 (App. 1995). Here, as in Hamilton, the
city maintained its own merit system or civil service plan, and the
board made purely advisory findings and recommendations to the
city regarding the department’s discipline of its officer. See id. at
424-25, 916 P.2d at 1140-41. Because no statute specified the
standard to be applied by the board, it was obligated to “apply the
standard of review required by the governing rule.” Pima County v.
Pima Cnty. Law Enforcement Merit Sys. Council (Harvey), 211 Ariz. 224,
¶ 30, 119 P.3d 1027, 1033 (2005); accord Juarez, 211 Ariz. 219, ¶¶ 9-10,
119 P.3d at 1024; City of Phoenix v. Sittenfeld, 53 Ariz. 240, 245, 88 P.2d
83, 85 (1939) (recognizing “[t]he board . . . is bound to act in
accordance with the ordinance which created it, and the rules and
regulations which it has established under such ordinance”). Thus,
the standard relevant to the board and city was whether the


                                    8
          STANT v. CITY OF MARICOPA EMP. MERIT BD.
                      Opinion of the Court

department’s action was taken “in good faith for cause” under MPP
§ 2.3.5(a).6

¶14            On subsequent appeal or writ of certiorari under § 38-
1004(C), the superior court was not required to apply that same
standard or make the same determination as it would, for example,
in a trial de novo. See Ariz. Dep’t of Pub. Safety v. Dowd, 117 Ariz. 423,
429, 573 P.2d 497, 503 (App. 1977); see also Davis v. Brittain, 89 Ariz.
89, 95, 358 P.2d 322, 326 (1960). Cf. A.R.S. § 38-1104(D) (granting
“hearing de novo” in specified circumstances). Instead, the superior
court’s review was limited, as with an ordinary certiorari action, to
deciding “whether the inferior tribunal, board or officer has
regularly pursued its authority.” § 12-2006; accord Civil Serv. Comm’n
of City of Tucson v. Foley, 75 Ariz. 364, 368, 257 P.2d 384, 386 (1953).
The question, in other words, was whether the prior determination
“was arbitrary and capricious or an abuse of discretion.” Ariz. R. P.
Spec. Actions 3(c); see Hamilton, 185 Ariz. at 427-28, 916 P.2d at 1143-
44; Justice, 116 Ariz. at 67, 567 P.2d at 1196; City of Tucson v. Mills, 114
Ariz. 107, 111, 559 P.2d 663, 667 (App. 1976).

¶15           In effect, this required the superior court to determine
whether the record contained any evidence to support the decision
of the board and city, see Walker v. Dunham, 78 Ariz. 419, 422, 281
P.2d 125, 127 (1955); Klein, 128 Ariz. at 64, 623 P.2d at 853; Dowd, 117
Ariz. at 429, 573 P.2d at 503, and whether the inferior board or
officer “erred as a matter of law” and “exceeded its legal authority.”
Juarez, 211 Ariz. 219, ¶¶ 23, 24, 119 P.3d at 1027; see Mills, 114 Ariz. at
111, 559 P.2d at 667 (noting “illegal” action as ground for relief). In
such a review, a court does not reweigh the evidence or resolve
conflicts in it. Gibbons v. Finley, 77 Ariz. 391, 394, 272 P.2d 610, 612

      6 While  we may assume that the former A.R.S. § 38-1101(J)
(now subsection (K)) would require the city to make a finding of
“arbitrar[iness]” or a lack of “reasonable justification” in order to
“amend, modify, reject or reverse” the “decision” of the board, 2009
Ariz. Sess. Laws, ch. 128, § 1, the city took no such action here. To
the extent the board made a decision, the city upheld and affirmed
it. This subsection, therefore, did not operate in the present case,
even if it might apply in other circumstances.


                                     9
         STANT v. CITY OF MARICOPA EMP. MERIT BD.
                     Opinion of the Court

(1954). The court’s review involves questions of law subject to our
independent review. See Ayala v. Hill, 136 Ariz. 88, 90, 664 P.2d 238,
240 (App. 1983).       And our review of the superior court’s
“judgment,” Ariz. R. P. Spec. Actions 6, or “decision,” Ariz. R. P.
Spec. Actions 8(a), requires us to reach the same underlying issues
relating to the municipality’s decision. Cf. Romo v. Kirschner, 181
Ariz. 239, 240, 889 P.2d 32, 33 (App. 1995) (noting appellate review
standard under ARA).

¶16          Bearing these principles in mind, we conclude that Stant
has failed to show any deficiency in the evidence or legal error
entitling him to relief. He first argues that the board was required to
interpret the phrase “in good faith for cause” as involving “two
distinct adjudicative requirements,” and he maintains the board
incorrectly engaged in a combined analysis that conflated these
concepts. At the conclusion of Stant’s evidentiary hearing, however,
the chairperson of the board explained its process as follows: “[W]e
go into an executive session to determine two factors: Was the
decision to terminate Carlton Aki Stant in good faith or not in good
faith; and was the decision to terminate with just cause or not with
just cause.” Thus, Stant’s argument that the board misconstrued or
misapplied the relevant standard is unfounded and contrary to the
record. The mere fact that the board recited the standard “in good
faith for cause” in its written findings did not render those findings
erroneous or inadequate, notwithstanding Stant’s suggestion to the
contrary. See Justice, 116 Ariz. at 67, 567 P.2d at 1196; Cox v. Pima
Cnty. Law Enforcement Merit Sys. Council, 25 Ariz. App. 349, 350, 543
P.2d 470, 471 (1975).

¶17          Stant’s arguments concerning the definition of “good
faith” similarly miss the mark. Although he advances numerous
definitions of what “good faith” should mean in this context, he fails
to explain how any of those definitions would alter the outcome
here. Ultimately, Stant asserts he was not terminated in good faith
because the “record confirms that [he] was terminated for conduct
no reasonable officer would have recognized as punishable.” The
evidence in the record, however, supports a conclusion that the
department disciplined him in “good faith,” even if the phrase




                                  10
         STANT v. CITY OF MARICOPA EMP. MERIT BD.
                     Opinion of the Court

denotes “reasonable and fair action consistent with the employee’s
justified expectations,” as Stant maintains.

¶18          The internal affairs detective testified that he
immediately knew Stant had committed a serious violation of policy
that could result in discipline by not answering questions during the
interview.     In addition, Stant testified he was familiar with
Operations Order 3.19, he did not need to be advised of its contents,
and he knew he had a duty to cooperate with department
investigations during his interview. Thus, despite any conflicting
evidence, the record was sufficient to support the board’s resolution
of the essentially factual question of good faith. See Walker, 78 Ariz.
at 422, 281 P.2d at 127. Accordingly, “[w]e will not substitute our
judgment for that of the board, even where the question is faulty or
debatable and one in which we would have reached a different
conclusion had we been the original arbiter of the issues raised.”
Blake v. City of Phoenix, 157 Ariz. 93, 96, 754 P.2d 1368, 1371 (App.
1988).

¶19          Last, Stant contends he was discharged without cause
because the terms of Operations Order 3.19(3)(B)(2) apply only to
“employees under investigation for misconduct or who are
witnesses to misconduct,” and he was neither under investigation
for misconduct during his interview nor a witness to the subject
misconduct. “We defer to an agency’s reasonable interpretations of
its own regulations.” Harvey, 211 Ariz. 224, ¶ 18, 119 P.3d at 1031.
Here, the chief of police explained that the department’s order
applies to potential witnesses of possible misconduct, and the duty
to cooperate with investigations includes a duty to produce any
information that might “clear any employee” of suspected
wrongdoing. This is a reasonable interpretation of the department’s
order. The record therefore supports a finding that Stant violated
Operations Order 3.19 by refusing to answer questions concerning
an officer he was supervising.

¶20         We do not address Stant’s conclusory assertions that he
was denied “due process” in this case, as he has failed to develop
and support any distinct legal argument on this point. See Lohmeier
v. Hammer, 214 Ariz. 57, n.5, 148 P.3d 101, 108 n.5 (App. 2006); In re



                                  11
         STANT v. CITY OF MARICOPA EMP. MERIT BD.
                     Opinion of the Court

$26,980.00 U.S. Currency, 199 Ariz. 291, ¶ 28, 18 P.3d 85, 93 (App.
2000).7

¶21          The appellees have asked for an award of fees and costs
on appeal pursuant to Rule 4(g), Ariz. R. P. Spec. Actions, and
Rule 21, Ariz. R. Civ. App. P. Rule 4(g) provides that in a special
action, “a party may claim costs and attorneys’ fees as in other civil
actions.” (Emphasis added.) In short, there still must be “an
appropriate basis . . . for such an award,” State v. Shipman, 208 Ariz.
474, ¶ 7, 94 P.3d 1169, 1171 (App. 2004), and nothing in the rule
relieves a party of the ordinary obligation to specify the contractual
or legal basis for an award of fees or costs. See Ezell v. Quon, 224
Ariz. 532, ¶ 31, 233 P.3d 645, 652 (App. 2010). Because neither Rule 4
nor Rule 21 provides a substantive basis for the award, see Sklar v.
Town of Fountain Hills, 220 Ariz. 449, ¶ 23, 207 P.3d 702, 708 (App.
2008), we deny the appellees’ request.

                             Disposition

¶22          For the foregoing reasons, we affirm the superior
court’s judgment, deny Stant’s requested relief, and deny the parties’
requests for attorney fees and costs on appeal.




      7We   have elected to dispose of this appeal solely based on the
parties’ briefs, as we have deemed them adequate for resolving the
issues presented. Because the parties have incorrectly requested oral
argument in their appellate briefs, rather than by separate motion
pursuant to Rule 18, Ariz. R. Civ. App. P., our court did not generate
a separate order denying these irregular requests.


                                  12